Exhibit 10.86

 

WARRANT AGREEMENT

 

between

 

RF MONOLITHICS, INC.

 

and

 

WELLS FARGO BUSINESS CREDIT, INC.

 

Dated as of May 31, 2003



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.

  

DEFINITIONS

   1     

Additional Shares of Common Stock

   1     

Affiliate

   1     

Agreement

   1     

Business Day

   1     

Common Stock

   1     

Company

   2     

Constituent Person

   2     

Convertible Securities

   2     

Credit Facility

   2     

Credit Facility Amendments

   2     

Current Market Price

   2     

Current Market Value

   3     

Effective Date

   3     

Equity Incentive Plans

   3     

ex” date

   3     

Exchange Act

   3     

Exchange Date

   3     

Exercise Price

   3     

Expiration Date

   3     

Expiration Time

   3     

Financial Expert

   3     

Governmental Authority

   4     

Holder

   4     

Independent Financial Expert

   4     

Initial Holder

   4     

Initial Number

   4     

NASD

   4     

Nasdaq

   4     

New Common Stock

   4     

Non-electing share

   4     

Non-Surviving Transaction

   4     

Per Share Exercise Price

   4     

Person

   5     

Purchased Shares

   5     

Quoted Price

   5     

Rule 144A Information

   5     

SEC

   5     

Securities Act

   5     

Stockholders’ Meeting

   5     

Stock Unit

   5     

Substituted Property

   5

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page


--------------------------------------------------------------------------------

   

Surviving Transaction

   5    

Trading Day

   5    

Transaction

   5    

Underlying Common Stock

   5    

Warrant Agent

   5    

Warrant Certificates

   5    

Warrant Register

   6    

Warrants

   6

2.

 

ORIGINAL ISSUE OF WARRANTS

   6     2.1  

Form of Warrant Certificates

   6     2.2  

Execution and Delivery of Warrant Certificates

   6

3.

 

EXERCISE PRICE; EXERCISE OF WARRANTS GENERALLY

   6     3.1  

Exercise Price

   6     3.2  

Exercise of Warrants

   7     3.3  

Expiration of Warrants

   7     3.4  

Method of Exercise

   7

4.

 

DISSOLUTION, LIQUIDATION OR WINDING UP

   8

5.

 

ADJUSTMENTS

   8     5.1  

Adjustments

   8     5.2  

Notice of Adjustment

   17     5.3  

Statement on Warrants

   17     5.4  

Fractional Interest

   17     5.5  

Transactions Relating to Common Stock

   18

6.

 

WARRANT TRANSFER BOOKS

   18

7.

 

WARRANT HOLDERS

   19     7.1  

No Stockholder Rights

   19     7.2  

Rights of Action

   19     7.3  

Treatment of Holders of Warrant Certificates

   19

8.

 

WARRANT AGENT

   19     8.1  

Nature of Duties and Responsibilities Assumed

   19     8.2  

Right to Consult Counsel

   21     8.3  

Compensation and Reimbursement

   21     8.4  

Warrant Agent May Hold Company Securities

   21     8.5  

Resignation and Removal; Appointment of Successor

   21     8.6  

Application of Funds Upon Exercise of Warrants

   22

9.

 

COVENANTS OF THE COMPANY

   23

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page


--------------------------------------------------------------------------------

     9.1   

Reservation of Common Stock for Issuance on Exercise of Warrants

   23      9.2   

Notices to Holders

   23      9.3   

Reports to Holders

   24

10.

  

MISCELLANEOUS

   24      10.1   

Money and Other Property Deposited with the Warrant Agent

   24      10.2   

Payment of Taxes

   24      10.3   

Surrender of Certificates

   25      10.4   

Mutilated, Destroyed, Lost and Stolen Warrant Certificates

   25      10.5   

Notices

   25      10.6   

APPLICABLE LAW

   26      10.7   

Persons Benefiting

   26      10.8   

Counterparts

   27      10.9   

Amendments

   27      10.10   

Waivers

   27      10.11   

Headings

   27      10.12   

Inspection

   27      10.13   

Successor to the Company

   27      10.14   

Entire Agreement

   27

 

iii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

 

This WARRANT AGREEMENT dated as of the 31st day of May, 2003 (this “Agreement”),
is by and between RF Monolithics, Inc., a Delaware corporation (the “Company”),
and Wells Fargo Business Credit, Inc. (the “Initial Holder”).

 

WHEREAS, the Initial Holder serves as underwriter of, and syndication agent in
respect to, a syndicated credit facility being made available to the Company
(the “Credit Facility”);

 

WHEREAS, the Initial Holder and the Company have each agreed to enter into
certain amendments to the Credit Facility (the “Credit Facility Amendments”),
which modify certain covenants and restrictions contained in the Credit
Facility; and

 

WHEREAS, in partial consideration of the agreement of the Initial Holder with
respect to the Credit Facility Amendments, the Company proposes to issue and
deliver to the Initial Holder its warrant certificates (the “Warrant
Certificates”) evidencing Warrants (as defined below) to purchase up to an
aggregate of Thirty Thousand (30,000) shares (the “Initial Number”). Each such
Warrant will entitle the registered owner thereof to purchase one Stock Unit (as
defined below), subject to adjustment as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
for the purpose of defining the terms and provisions of the Warrants and the
respective rights and obligations thereunder of the Company and the record
holders of the Warrants, the Company and the Initial Holder hereby agrees as
follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Additional Shares of Common Stock: all shares of Common Stock issued by the
Company after the date of this Agreement other than Underlying Common Stock
issued upon exercise of the Warrants issued hereunder or any other warrants
previously issued by the Company to the Initial Holder.

 

Affiliate: as to any Person, any other Person directly or indirectly controlling
or controlled by or under direct or indirect common control of such Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

Agreement: the Agreement identified in the preamble to this Agreement as
amended.

 

Business Day: any day except Saturday, Sunday or any other day that is a legal
holiday in New York City, New York or Dallas, Texas or a day on which banks in
New York City, New York or Dallas, Texas are authorized or required by law or
executive order to close.

 

Common Stock: the class of capital stock of the Company designated as the Common
Stock, par value $.001 per share, of the Company or shares of any class or
classes resulting from



--------------------------------------------------------------------------------

any reclassification or reclassifications thereof and which have no preference
in respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company and which are
not subject to redemption by the Company.

 

Company: the corporation identified in the preamble to this Agreement and its
successors and assigns.

 

Constituent Person: has the meaning set forth in Section 5.1.11

 

Convertible Securities: evidences of indebtedness, shares of stock or other
securities that are convertible into or exchangeable, with or without payment of
additional consideration in cash or property, for Additional Shares of Common
Stock, either immediately or upon the arrival of a specified date or the
happening of a specified event.

 

Credit Facility: the Credit Facility identified in the first Recital to this
Agreement.

 

Credit Facility Amendments: the Credit Facility Amendments identified in the
second Recital to this Agreement.

 

Current Market Price: on any date:

 

(i) if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is listed or admitted to
trading on any national securities exchange or quoted on Nasdaq or otherwise
traded in the over-the-counter market in the United States:

 

(A) for the purpose of any computation under this Agreement (except under
Section 5.1.4), the average of the Quoted Prices for the five consecutive
Trading Days selected by the Company commencing not more than 20 Trading Days
before, and ending not later than, the earlier of (x) the date in question and
(y) in the case of any computation under Section 5.1.2, or 5.1.6, the day before
the “ex” date for the issuance or distribution requiring such computation; or

 

(B) for the purpose of any computation under Section 5.1.4, the average of the
Quoted Prices for the five consecutive Trading Days selected by the Company
commencing on or after the latest of (x) the date 20 Trading Days before the
date in question, (y) the date of commencement of the tender offer requiring
such computation and (z) the date of the last amendment, if any, of such tender
offer involving a change in the maximum number of shares for which tenders are
sought or a change in the consideration offered, and ending not later than the
Expiration Time of such tender offer; or

 

(ii) if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is not listed or admitted
to trading on any national securities exchange or quoted on Nasdaq or otherwise
traded in the over-the-counter market in the United States, the amount which a
willing buyer would pay a willing seller in an arm’s-length transaction on such
date (neither being under any compulsion to buy or sell) for one share of Common
Stock as determined as of such date,

 

2



--------------------------------------------------------------------------------

as set forth in a value report by an Independent Financial Expert using one or
more valuation methods that such Independent Financial Expert, in its best
professional judgment, determines to be most appropriate.

 

Current Market Value: on any date, with respect to any security,

 

(i) if on such date such security is listed or admitted to trading on any
national securities exchange or quoted on Nasdaq or otherwise traded in the
over-the-counter market in the United States, the average of the Quoted Prices
for the five consecutive Trading Days selected by the Company commencing not
more than 20 Trading Days before, and ending not later than, such date; or

 

(iii) if on such date such security is not listed or admitted to trading on any
national securities exchange or quoted on Nasdaq or otherwise traded in the
over-the-counter market in the United States, the amount that a willing buyer
would pay a willing seller in an arm’s-length transaction on such date (neither
being under any compulsion to buy or sell) for such security as determined as of
such date, as set forth in a value report by an Independent Financial Expert
using one or more valuation methods that such Independent Financial Expert, in
its best professional judgment, determines to be most appropriate.

 

Effective Date: May 31, 2003, the date of the Credit Facility Amendments.

 

Equity Incentive Plans: the Company’s (i) 1986 Incentive Stock Option Plan, as
amended, (ii)1986 Supplemental Stock Option Plan, as amended, (iii) 1994
Employee Stock Purchase Plan, as amended, (iv) 1994 Non-Employee Directors’
Stock Option Plan, as amended, (v) 1997 Equity Incentive Plan, as amended, and
(vi) 1999 Equity Incentive Plan, as amended.

 

“ex” date: when used with respect to any issuance or distribution, the first
date on which the Common Stock trades regular way on the relevant exchange or in
the relevant market from which the Quoted Price was obtained without the right
to receive such issuance or distribution.

 

Exchange Act: the Securities Exchange Act of 1934, as amended.

 

Exchange Date: has the meaning set forth in Article 4.

 

Exercise Price: the exercise price per Stock Unit, which is $3.75, provided the
per share Exercise Price shall not be less than the then current par value per
share of each share of New Common Stock.

 

Expiration Date: May 31, 2006 (subject to any extension as provided in Section
10.2).

 

Expiration Time: 6:00 p.m. New York, New York time.

 

Financial Expert: any broker or dealer registered as such under the Exchange Act
that conducts an investment banking business of nationally-recognized standing.

 

3



--------------------------------------------------------------------------------

Governmental Authority: the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
within any such jurisdiction.

 

Holder: as of the Effective Date, the Initial Holder and thereafter any person
in whose name at the time any Warrant Certificate is registered upon the Warrant
Register and, when used with respect to any Warrant Certificate, the person in
whose name such Warrant Certificate is registered in the Warrant Register.

 

Independent Financial Expert: any Financial Expert selected by the Company that
either (i) is reasonably acceptable to the Holders of Warrant Certificates
evidencing a majority of the outstanding Warrants or (ii) is a firm (x) which
does not (and the directors, officers, employees, affiliates or stockholders of
which, to the knowledge of the Company, do not) have a material direct or
indirect interest in the Company or any of its subsidiaries or Affiliates, as
determined by the Board of Directors of the Company in its good faith judgment,
(y) which has not been within the last three years, and, at the time it is
called upon to give independent financial advice to the Company, is not (and
none of the directors, officers, employees, affiliates or stockholders of which,
to the knowledge of the Company, is) a director or officer of the Company or any
of its subsidiaries or Affiliates and (z) which does not provide any advice or
opinions to the Company except as an independent financial expert or as an
investment bank or in connection with this Agreement (in any case, for which it
may be compensated without compromising its independence).

 

Initial Holder: is the Person identified in the preamble to this Agreement.

 

Initial Number: is the number identified in the third Recital to this Agreement.

 

NASD: National Association of Securities Dealers, Inc.

 

Nasdaq: The Nasdaq Stock Market, Inc., including, without limitation, both the
Nasdaq National Market and the Nasdaq Small Cap Market, and its successors and
assigns.

 

New Common Stock: the shares purchasable upon exercise of Warrants which,
subject to the provisions of Section 5.1.11, shall include only shares of the
class of capital stock of the Company designated as the Common Stock on the
Effective Date or shares of any class or classes resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company and which are
not subject to redemption by the Company; provided, however, that if at any time
there shall be more than one such resulting class, the shares of each such class
then so issuable shall be substantially in the proportion which the total number
of shares of such class resulting from all such reclassifications bears to the
total number of shares of all such classes resulting from all such
reclassifications.

 

Non-electing share: has the meaning set forth in Section 5.1.11.

 

Non-Surviving Transaction: has the meaning set forth in Section 5.1.11.

 

Per Share Exercise Price: the Exercise Price divided by the number of shares of
New Common Stock in a Stock Unit.

 

4



--------------------------------------------------------------------------------

Person: any individual, corporation, joint stock company, partnership, joint
venture, trust (including a business trust), estate, limited liability company,
unincorporated association, unincorporated organization, Governmental Authority
or any other entity.

 

Purchased Shares: has the meaning set forth in Section 5.1.4.

 

Quoted Price: on any Trading Day, with respect to any security, the last
reported sales price regular way or, in case no such reported sale takes place
on such Trading Day, the average of the reported closing bid and asked prices
regular way, in either case on the New York Stock Exchange or, if such security
is not listed or admitted to trading on such Exchange, on the principal national
securities exchange on which such security is listed or admitted to trading or,
if not listed or admitted to trading on any national securities exchange, on
Nasdaq or, if such security is not listed or admitted to trading on any national
securities exchange or quoted on Nasdaq, the average of the highest closing bid
and lowest closing offer prices (the inside market) in the over-the-counter
market in the United States as furnished by any NASD member firm that shall be
selected from time to time by the Company for that purpose.

 

Rule 144A Information: has the meaning set forth in Section 9.3.

 

SEC: the Securities and Exchange Commission.

 

Securities Act: the Securities Act of 1933, as amended.

 

Stockholders’ Meeting: has the meaning set forth in Section 9.2.

 

Stock Unit: the number of shares of New Common Stock issuable upon exercise of
one Warrant, which, on the Effective Date is one share of New Common Stock and
thereafter shall be such number of shares (including any fractional share) of
New Common Stock as shall result from the adjustments specified in Article 5
hereof.

 

Substituted Property: has the meaning set forth in Section 5.1.11.

 

Surviving Transaction: has the meaning set forth in Section 5.1.11.

 

Trading Day: each Monday, Tuesday, Wednesday, Thursday and Friday, other than
any day on which securities are not traded on the applicable securities exchange
or in the applicable securities market.

 

Transaction: has the meaning set forth in Section Section 5.1.11.

 

Underlying Common Stock: the shares of New Common Stock issuable upon the
exercise of the Warrants.

 

Warrant Agent: as of the Effective Date, the Company and thereafter any other
Person who may be appointed as warrant agent in accordance with the terms hereof
or any successors of such warrant agent appointed in accordance with the terms
hereof.

 

Warrant Certificates: those certain warrant certificates evidencing the Warrants
issued hereunder, substantially in the form of Exhibit A attached hereto.

 

5



--------------------------------------------------------------------------------

Warrant Register: a register to be maintained by the Warrant Agent for the
purpose of maintaining the names of the holders of the Warrant Certificates.

 

Warrants: those certain Warrants initially issued to the Initial Holder to
purchase the Initial Number of shares of New Common Stock at the Exercise Price,
subject to adjustment pursuant to Article 5, issued hereunder and designated as
the Company’s 2003 Warrants to Purchase Common Stock.

 

2. ORIGINAL ISSUE OF WARRANTS.

 

2.1 Form of Warrant Certificates. The Warrant Certificates evidencing the
Warrants may be in registered form and shall be substantially in the form
attached hereto as Exhibit A, shall be dated the date on which countersigned by
the Warrant Agent and may have such legends and endorsements typed, stamped,
printed, lithographed or engraved thereon as the Company may deem appropriate
and as are not inconsistent with the provisions of this Agreement, or as may be
required to comply with any law or with any rule or regulation pursuant thereto.

 

2.2 Execution and Delivery of Warrant Certificates. Warrant Certificates
evidencing Warrants that may be countersigned and delivered under this Agreement
are limited to Warrant Certificates evidencing the right to purchase initially
the Initial Number of shares of New Common Stock, except for Warrant
Certificates countersigned and delivered upon registration of transfer of, or in
exchange for, or in lieu of, one or more previously countersigned Warrant
Certificates pursuant to Sections 2.1, 3.4, or 10.4 or Article 6.

 

At any time and from time to time after the execution of this Agreement, Warrant
Certificates evidencing the Warrants may be executed by the Company and
delivered to the Warrant Agent for countersignature, and the Warrant Agent shall
thereupon countersign and deliver such Warrant Certificates upon the written
order and at the direction of the Company for original issuance to the
respective Persons entitled thereto. The Warrant Agent is hereby authorized to
countersign and deliver Warrant Certificates as required by this Section 2.2 or
by Sections 2.1, 3.4, or 10.4 or Article 6. The Warrant Certificates shall be
executed in the corporate name and on behalf of the Company by its Chairman of
the Board, Chief Executive Officer, President or by any of its Vice Presidents,
under its corporate seal reproduced thereon and attested to by its Secretary or
one of its Assistant Secretaries. The signature of any of these officers on the
Warrant Certificates may be manual or facsimile. The Warrant Certificates shall
be manually countersigned by the Warrant Agent and shall not be valid for any
purpose unless so countersigned. In case any officer of the Company whose
signature shall have been placed upon any of the Warrant Certificates shall
cease to be such officer of the Company before countersignature by the Warrant
Agent and issue and delivery thereof, such Warrant Certificates may,
nevertheless, be countersigned by the Warrant Agent and issued and delivered
with the same force and effect as though such person had not ceased to be such
officer of the Company.

 

3. EXERCISE PRICE; EXERCISE OF WARRANTS GENERALLY.

 

3.1 Exercise Price. Each Warrant Certificate shall, when countersigned by the
Warrant Agent, entitle the Holder thereof, subject to the provisions of this
Agreement, to receive one Stock Unit for each Warrant represented thereby at the
Exercise Price.

 

6



--------------------------------------------------------------------------------

3.2 Exercise of Warrants. Subject to the terms and conditions set forth herein,
the Warrants may be exercised on any Business Day from and after the date
hereof.

 

3.3 Expiration of Warrants. The Warrants shall terminate and become void as of
the Expiration Time on the Expiration Date.

 

The Company shall give notice not less than 60, and not more than 120, days
prior to the Expiration Date to the Holders of all then outstanding Warrants to
the effect that the Warrants will terminate and become void as of the Expiration
Time on the Expiration Date.

 

3.4 Method of Exercise. In order to exercise a Warrant, the Holder thereof must
(i) deliver to the Warrant Agent (a) a written notice of the Holder’s election
to exercise the Warrant, which notice shall be in the form of the form on the
reverse of, or attached to, the Warrant Certificate evidencing such Warrant and
(b) the Warrant Certificate evidencing such Warrant, and (ii) (A) pay the
Exercise Price for such Warrants, at the option of the Holder, by any
combination of cash, certified bank check, official bank check in New York
Clearing House funds or wire transfer in immediately available funds to an
account designated by the Warrant Agent or (B) in lieu of paying cash as
specified above, a Holder may from time to time convert a Warrant, into a number
of shares of Common Stock determined by dividing (I) the Common Market Value of
the shares of New Common Stock issuable upon exercise of the Warrant minus the
aggregate Exercise Price of such shares by (II) the Current Market Value of one
share of Common Stock. There shall be no other requirements or conditions to the
exercise of the Warrants.

 

Upon exercise of a Warrant, the Warrant Agent shall (i) deliver or deposit all
funds received, if any, as instructed in writing by the Company, and (ii)
thereupon promptly notify the Company, and the Company shall, as promptly as
practicable, and in any event within three (3) Business Days thereafter, execute
or cause to be executed and deliver or cause to be delivered to the Holder a
certificate or certificates representing the aggregate number of full shares of
Underlying Common Stock issuable upon such exercise together with cash in lieu
of any fraction of a share, as hereinafter provided. The stock certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as such Holder shall request in the notice and shall be
registered or otherwise placed in the name of the Holder or, subject to Section
10.2, such other name as shall be designated by the Holder in the notice. A
Warrant shall be deemed to have been exercised and such stock certificate or
certificates shall be deemed to have been issued, and the Holder or any other
Person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of immediately prior to the close
of business on the date the notice or notices referred to above, together with
the Exercise Price, is received by the Warrant Agent and all taxes required to
be paid by the Holder, if any, pursuant to Section 10.2, prior to the issuance
of such shares have been paid.

 

If fewer than all the Warrants evidenced by a surrendered Warrant Certificate
are exercised, a new Warrant Certificate of the same tenor and for the number of
Warrants that were not exercised shall be executed by the Company. The Warrant
Agent shall countersign the new Warrant Certificate, register it in such name or
names, subject to Article 6, as may be directed in writing by the Holder and
deliver the new Warrant Certificate to the Person or Persons entitled to receive
the same.

 

7



--------------------------------------------------------------------------------

4. DISSOLUTION, LIQUIDATION OR WINDING UP.

 

If, prior to the Expiration Date, the Company (or any other Person controlling
the Company) shall propose a voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Company, the Company shall give written
notice thereof to the Warrant Agent and all Holders of Warrant Certificates in
the manner provided in Section 9.2 prior to the date on which such transaction
is expected to become effective or, if earlier, the record date for such
transaction. Such notice shall also specify the date (the “Exchange Date”) as of
which the holders of the shares of record of the capital stock of the Company
shall be entitled to exchange their shares for securities, money or other
property deliverable upon such dissolution, liquidation or winding up, as the
case may be, on which date each Holder of a Warrant Certificate shall receive
the securities, money or other property which such Holder would have been
entitled to receive had the Warrant been exercised immediately prior to such
dissolution, liquidation or winding up (net of the then applicable Exercise
Price), and the rights to exercise the Warrants shall terminate. In case of any
such voluntary or involuntary dissolution, liquidation or winding up of the
Company, the Company shall deposit with the Warrant Agent any funds or other
property which the Holders are entitled to receive under this Agreement with
respect to each Warrant. After receipt of such deposit from the Company and
after receipt of surrendered Warrant Certificates evidencing the Warrants, the
Warrant Agent shall make payment in appropriate amount, with respect to each
Warrant, to such Person or Persons as it may be directed in writing by the
Holder surrendering such Warrant Certificate.

 

5. ADJUSTMENTS.

 

5.1 Adjustments. The number of shares of New Common Stock constituting a Stock
Unit therefor, shall be subject to adjustment from time to time as follows:

 

5.1.1 Stock Dividends, Subdivisions and Combinations. In case at any time or
from time to time after the Effective Date the Company shall

 

(i) pay to the holders of its Common Stock a dividend payable in, or make any
other distribution on any class of its capital stock in, shares of Common Stock
(other than a dividend or distribution upon a merger or consolidation or sale to
which Section 5.1.11 applies);

 

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock (other than a subdivision upon a merger or consolidation
or sale to which Section 5.1.11 applies); or

 

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock (other than a combination upon a merger or consolidation
or sale to which Section 5.1.11 applies);

 

then, (I) in the case of any such dividend or distribution, effective
immediately after the opening of business on the day after the date for the
determination of the holders of shares of Common Stock entitled to receive such
dividend or distribution, or (II) in the case of any subdivision or combination,
effective immediately after the opening of business on the day after the day
upon which such subdivision or combination becomes

 

8



--------------------------------------------------------------------------------

effective, the number of shares of New Common Stock constituting a Stock Unit
shall be adjusted to that number of shares of Common Stock determined by (x) in
the case of any such dividend or distribution, multiplying the number of shares
of Common Stock constituting a Stock Unit at the opening of business on the day
after the day for determination by a fraction (not to be less than one), (i) the
numerator of which shall be equal to the sum of the number of shares of Common
Stock outstanding at the close of business on such date for determination and
the total number of shares constituting such dividend or distribution and (ii)
the denominator of which shall be equal to the number of shares of Common Stock
outstanding at the close of business on such date for determination or (y) in
the case of any such combination, by proportionately reducing, or, in the case
of any such subdivision, by proportionately increasing, the number of shares of
New Common Stock constituting a Stock Unit at the opening of business on the day
after the day upon which such subdivision or combination becomes effective.

 

5.1.2 Certain Other Dividends and Distributions. In case at any time or from
time to time after the Effective Date the Company shall pay to all holders of
its Common Stock any dividend or make any other distribution of any shares of
its capital stock, evidences of its indebtedness, cash or other assets
(including rights, warrants or other securities (of the Company or any other
Person), but excluding any dividend or distribution (I) upon a merger or
consolidation or sale to which Section 5.1.11 applies or (II) of any Common
Stock referred to in Section 5.1 or of any rights or warrants referred to in
Section 5.1.6, then, and in each such case, effective immediately prior to the
opening of business on the day after the date for the determination of the
holders of Common Stock entitled to receive such dividend or distribution, the
number of shares of New Common Stock constituting a Stock Unit shall be adjusted
to that number determined by multiplying the number of shares of New Common
Stock constituting a Stock Unit immediately prior to the close of business on
such date of determination by a fraction (x) the numerator of which shall be the
Current Market Price per share of Common Stock on such date for determination
and (y) the denominator of which shall be such Current Market Price per share of
Common Stock (as adjusted) minus the portion applicable to one share of Common
Stock of the fair value (as determined in good faith by the Board of Directors
of the Company) of any and all such shares, evidences of its indebtedness, cash
or other assets so distributed.

 

5.1.3 Reclassifications. A reclassification of the Common Stock (other than any
such reclassification in connection with a merger or consolidation or sale to
which Section 5.1.11 applies) into shares of Common Stock and shares of any
other class of stock shall be deemed a distribution by the Company to the
holders of its Common Stock of such shares of such other class of stock within
the meaning of Section 5.1.2 (and the effective date of such reclassification
shall be deemed to be “the date for the determination of the holders of Common
Stock entitled to receive such dividend or distribution” within the meaning of
Section 5.1.2) and, if the outstanding shares of Common Stock shall be changed
into a larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock within the meaning of
Section 5.1.1 (and the effective date of such reclassification shall be deemed
to be “the day after the day upon which such subdivision or combination becomes
effective” within the meaning of Section 5.1.1).

 

9



--------------------------------------------------------------------------------

5.1.4 Self-Tender Offer. In case at any time or from time to time after the
Effective Date a tender offer made by the Company or any of its subsidiaries or
Affiliates for all or any portion of the Common Stock shall expire, then, and in
each such case, effective immediately prior to the opening of business on the
date after the date of the last time (the “Expiration Time”) tenders could have
been made pursuant to such tender offer (as it may be amended), the number of
shares of Common stock constituting a Stock Unit shall be adjusted to that
number determined by multiplying the number of shares of New Common Stock
constituting a Stock Unit immediately prior to the close of business on the date
of the Expiration Time by a fraction (not to be less than one), (i) the
numerator of which shall be equal to the product of (A) the Current Market Value
per share of the Common Stock on the date of the Expiration Time and (B) the
number of shares of Common Stock outstanding (including any tendered shares) on
the Expiration Time less the number of all shares validly tendered and not
withdrawn as of the Expiration Time (the shares deemed so accepted, up to any
such maximum, being referred to as the “Purchased Shares”) and (ii) the
denominator of which shall be equal to (A) the product of (I) the Current Market
Value per share of the Common Stock on the date of the Expiration Time and (II)
the number of shares of Common Stock outstanding (including any tendered shares)
on the Expiration Time less (B) the fair market value of the aggregate
consideration payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender offer) of Purchased Shares.

 

5.1.5 Issuance of Additional Shares of Common Stock. In case at any time or from
time to time after the Effective Date the Company shall issue or sell any
Additional Shares of Common Stock for a consideration per share less than the
Current Market Price per share of Common Stock on the date of such issuance or
sale (other than with respect to (I) a dividend or distribution referred to in
Section 5.1.1, (II) the Warrants and the Underlying Common Stock, or any other
warrants or options hereafter granted to the Initial Holder as compensation for
financing or other services provided by the Initial Holder to the Company and
the shares issued upon exercise of any such warrants or options, (III) any
currently outstanding options, warrants, rights or Convertible Securities,
provided such Securities are not “repriced” (i.e. consensually repriced other
than through operation of antidilution provisions in effect on the date hereof)
to a lower exercise or conversion price or (IV) sales of shares of Common Stock
in accordance with and pursuant to the terms of the Company’s Equity Incentive
Plans), then, and in each such case, effective immediately after such issuance
or sale, the number of shares of New Common Stock constituting a Stock Unit
shall be adjusted to that number determined by multiplying the number of shares
of New Common Stock constituting a Stock Unit immediately prior to such
adjustment by a fraction (not less than one) (i) the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to the
issuance or sale of such Additional Shares of Common Stock plus the number of
such Additional Shares of Common Stock so issued or sold and (ii) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately prior to the issuance or sale of such Additional Shares of Common
Stock plus the number of shares of Common Stock that the aggregate consideration
for the total number of such Additional Shares of Common Stock so issued or sold
would purchase at the Current Market Price. No adjustment of the number of
shares of New Common Stock constituting a Stock Unit shall be made under this
Section 5.1.5 upon (x) any issuance or sale of Additional Shares of Common Stock
for which an adjustment is provided under

 

10



--------------------------------------------------------------------------------

Section 5.1.1 or (y) any issuance or sale of any Additional Shares of Common
Stock that are issued pursuant to the exercise of any warrants or other
subscription or purchase rights or pursuant to the exercise of any conversion or
exchange rights in any Convertible Securities if any such adjustment shall
previously have been made upon the issuance or distribution of such warrants or
other rights or upon the issuance or sale of such Convertible Securities (or
upon the issuance of any warrant or other rights therefor) pursuant to Sections
5.1.2, 5.1.6, 5.1.7 or 5.1.8 or (z) any issuance upon a merger or consolidation
or sale to which Section 5.1.11 applies.

 

5.1.6 Issuance of Warrants or Other Rights to Holders of Common Stock. In case
at any time or from time to time after the Effective Date the Company shall make
a distribution to all holders of its Common Stock of any warrants or other
rights to subscribe for or purchase any Additional Shares of Common Stock (other
than a distribution of such warrants or rights upon a merger or consolidation or
sale to which Section 5.1.11 applies), whether or not the rights to subscribe or
purchase thereunder are immediately exercisable, and the consideration per share
for which Additional Shares of Common Stock may at any time thereafter be
issuable pursuant to such warrants or other rights shall be less than the
Current Market Price on the date fixed for determination of the holders of
Common Stock entitled to receive such distribution, then, and in each such case,
effective immediately after the opening of business on the day after such date
for determination, the number of shares of New Common Stock constituting a Stock
Unit shall be adjusted to that number determined by multiplying the number of
shares of New Common Stock constituting a Stock Unit at the opening of business
on the day after such date for determination by a fraction (not less than one)
(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on such date for determination plus the
maximum number of Additional Shares of Common Stock issuable pursuant to all
such warrants or other rights, and (ii) the denominator of which shall be the
number of shares of Common Stock outstanding at the close of business on such
date for determination plus the number of shares of Common Stock that the
minimum consideration received and receivable by the Company for the issuance of
such maximum number of Additional Shares of Common Stock pursuant to the terms
of such warrants or other rights would purchase at such Current Market Price.

 

5.1.7 Other Issuances of Warrants or Other Rights. In case (i) at any time or
from time to time after the Effective Date, the Company shall in any manner
(whether directly or by assumption in a merger or similar combination in which
the Company is the surviving corporation and in which the stockholders of the
Company immediately prior to the merger continue to own at least 51% of the
Common Stock outstanding immediately after the merger or otherwise) issue or
sell any warrants or other rights to subscribe for or purchase any Additional
Shares of Common Stock or any Convertible Securities, whether or not the rights
to subscribe, purchase, exchange or convert thereunder are immediately
exercisable, and (ii) the consideration per share for which Additional Shares of
Common Stock may at any time thereafter be issuable pursuant to such warrants or
other rights or pursuant to the terms of such Convertible Securities shall be
less than the Current Market Price, then, and in each such case, effective
immediately after such issuance or sale, the number of shares of New Common
Stock constituting a Stock Unit shall be adjusted to that number determined by
multiplying the number of shares of New Common Stock constituting a Stock Unit
immediately prior to such

 

11



--------------------------------------------------------------------------------

adjustment by a fraction (not less than one) (i) the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to the
issuance or sale of such warrants or rights plus the maximum number of
Additional Shares of Common Stock issuable pursuant to all such warrants or
other rights or necessary to effect the conversion of all such Convertible
Securities, and (ii) the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to the issuance or sale of such
warrants or rights plus the number of shares of Common Stock that the minimum
consideration received and receivable by the Company for the issuance or sale of
such warrants or rights and the maximum number of Additional Shares of Common
Stock pursuant to the terms of such warrants or other rights or necessary to
effect conversion of all such Convertible Securities would purchase at the
Current Market Price. For purposes of this Section 5.1.7, the date as of which
the Current Market Price shall be computed shall be the earlier of (x) the date
on which the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive any such warrants or other rights or
such Convertible Securities, (y) the date on which the Company shall enter into
a firm contract for the issuance or sale of such warrants or other rights or
such Convertible Securities and (z) the date of actual issuance or sale of such
warrants or other rights or such Convertible Securities. No adjustment of the
number of shares of New Common Stock constituting a Stock Unit shall be made
under this Section 5.1.7 upon the issuance or sale of any warrants or rights (x)
upon a distribution to which Section 5.1.2 or 5.1.6 applies, (y) upon a merger
or consolidation or sale to which Section 5.1.11 applies, or (z) upon the
issuance of Additional Shares of Common Stock by the Person with whom the
Company merges or combines that would have been excluded pursuant to Section
5.1.5 had such Additional Shares of Common Stock been issued by the Company
after such merger or combination.

 

5.1.8 Issuance of Convertible Securities. In case (i) at any time or from time
to time the Company shall in any manner (whether directly or by assumption in a
merger in which the Company is the surviving corporation and in which the
shareholders of the Company immediately prior to the merger continue to own at
least 51% of the Common Stock outstanding immediately after the merger or
otherwise) issue or sell any Convertible Securities, whether or not the rights
to exchange or convert thereunder are immediately exercisable, and (ii) the
consideration per share for which the Additional Shares of Common Stock may at
any time thereafter be issuable pursuant to the terms of such Convertible
Securities shall be less than the Current Market Price, then, and in each such
case, effective immediately after such issuance or sale, the number of shares of
New Common Stock constituting a Stock Unit shall be adjusted to that number
determined by multiplying the number of shares of New Common Stock constituting
a Stock Unit immediately prior to such adjustment by a fraction (not less than
one) (i) the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to the issuance or sale of such Convertible
Securities plus the maximum number of Additional Shares of Common Stock
necessary to effect the conversion or exchange of all such Convertible
Securities and (ii) the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issuance or sale plus the
number of shares of Common Stock that the minimum consideration received and
receivable by the Company for the issuance or sale of such Convertible
Securities and maximum number of Additional Shares of Common Stock pursuant to
the terms of such Convertible Securities would purchase at the Current Market
Price. For purposes of this

 

12



--------------------------------------------------------------------------------

Section 5.1.8, the date as of which the Current Market Price shall be computed
shall be the earliest of (1) the date on which the Company shall enter into a
firm contract for the issuance or sale of such Convertible Securities and (2)
the date of actual issuance or sale of such Convertible Securities. No
adjustment of the number of shares of New Common Stock constituting a Stock Unit
shall be made under this Section 5.1.8 upon the issuance or sale of any
Convertible Securities that are issued or sold (x) pursuant to the exercise of
any warrants or other subscription or purchase rights therefor if any such
adjustment shall previously have been made upon the issuance or sale of such
warrants or other rights pursuant to Sections 5.1.6 or 5.1.7 or (y) upon a
merger, consolidation or sale to which Section 5.1.11 applies or (z) upon a
distribution to which Section 5.1.2 applies.

 

5.1.9 Superseding Adjustment of Stock Unit. In case at any time after any
adjustment of the number of shares of New Common Stock constituting a Stock Unit
shall have been made pursuant to Sections 5.1.6, 5.1.7 or 5.1.8 on the basis of
the issuance or sale of warrants or other rights or the issuance or sale of
Convertible Securities or after any new adjustments of the number of shares of
New Common Stock constituting a Stock Unit shall have been made pursuant to this
Section 5.1.9,

 

(i) such warrants or rights, or the right of conversion or exchange in such
other Convertible Securities shall expire, and all or a portion of such warrants
or rights or the right of conversion or exchange for all or a portion of such
Convertible Securities, as the case may be, shall not have been exercised, or

 

(ii) the consideration per share of Common Stock issuable pursuant to such
warrants or rights, or the terms of such Convertible Securities, shall be
increased solely by virtue of provisions therein contained for an automatic
increase in such consideration per share upon the arrival of a specified date or
the happening of a specified event,

 

then, and in each such case, such previous adjustment shall be rescinded and
annulled as to any then outstanding Warrants and the Additional Shares of Common
Stock that were deemed for purposes of the computations set forth in Sections
5.1.6, 5.1.7 or 5.1.8 , as the case may be, to have been issued or sold by
virtue of such adjustment shall no longer be deemed to have been issued or sold.
Thereupon, a recomputation shall be made of the effect of the issuance or sale
of such warrants or rights or Convertible Securities on the basis of,

 

(y) treating the number of Additional Shares of Common Stock, if any,
theretofore issued or issuable, sold or saleable pursuant to the previous
exercise of such warrants or rights or right of conversion as having been issued
or sold on the date or dates of such exercise and for the consideration actually
received and receivable therefor, and

 

(z) treating any such warrants or rights or any such Convertible Securities that
then remain outstanding as having been issued or sold immediately after the time
of such increase of the consideration per share for which shares of Common Stock
are issuable under such warrants or rights or such Convertible Securities;

 

whereupon a new adjustment of the number of shares constituting a Stock Unit
shall be made for any then outstanding Warrants pursuant to Sections 5.1.6,
5.1.7 or 5.1.8, as the case may be,

 

13



--------------------------------------------------------------------------------

which such new adjustment shall supersede the previous adjustment as to any then
outstanding Warrants.

 

5.1.10 Other Provisions Applicable to Adjustments Under this Section. The
following provisions shall be applicable to the making of adjustments of the
number of shares of New Common Stock constituting a Stock Unit under this
Section:

 

(i) Treasury Stock. The sale or other disposition (other than upon exercise of
any Warrants) of any issued shares of Common Stock owned or held by or for the
account of the Company shall be deemed an issuance or sale of Additional Shares
of Common Stock for purposes of this Article 5. The Company shall not issue, pay
any dividend on or make any distribution on shares of Common Stock held in the
treasury of the Company. For the purposes of this Section 5.1, the number of
shares of Common Stock at any time outstanding shall not include shares held in
the treasury of the Company but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock.

 

(ii) Computation of Consideration. To the extent that any Additional Shares of
Common Stock or any Convertible Securities or any warrants or other rights to
subscribe for or purchase any Additional Shares of Common Stock or any
Convertible Securities shall be issued or sold for a cash consideration, the
consideration received by the Company therefor shall be deemed to be the amount
of the cash received by the Company therefor; if such Additional Shares of
Common Stock or Convertible Securities are offered by the Company for
subscription, the consideration shall be deemed to be the subscription price;
or, if such Additional Shares of Common Stock or Convertible Securities are
issued or sold to underwriters or dealers for public offering without a
subscription offering, the consideration shall be deemed to be the initial
public offering price, in any such case excluding any amounts paid or receivable
for accrued interest or accrued dividends and reflecting deduction of any
compensation, discounts or expenses paid or incurred by the Company for and in
the underwriting of, or otherwise in connection with, the issuance or sale
thereof. To the extent that such issuance or sale shall be for a consideration
other than cash and except as herein otherwise expressly provided, the amount of
such consideration shall be deemed to be the fair value of such consideration at
the time of such issuance or sale as determined in good faith by the Board of
Directors of the Company. If any Additional Shares of Common Stock or any
Convertible Securities or any warrants or other rights to subscribe for or
purchase Additional Shares of Common Stock or Convertible Securities shall be
issued in connection with any merger in which the Company as the surviving
corporation issues any securities, the consideration therefor shall be deemed to
be the fair value of the portion of the assets and business of the nonsurviving
corporation attributable to such Additional Shares of Common Stock, Convertible
Securities, warrants or other rights, as determined in good faith by the Board
of Directors of the Company. The consideration for any Additional Shares of
Common Stock issuable pursuant to any warrants or other rights to subscribe for
or purchase the same shall be the consideration received by the Company for
issuing or selling such warrants or other rights, plus the additional
consideration payable to the Company upon the exercise of such warrants or other
rights. The consideration for any Additional Shares of Common Stock issuable
pursuant to the terms of any Convertible Securities shall be the consideration
received by the Company

 

14



--------------------------------------------------------------------------------

for issuing or selling any warrants or other rights to subscribe for or purchase
such Convertible Securities, plus the consideration paid or payable to the
Company in respect of the subscription for or purchase of such Convertible
Securities, plus the additional consideration, if any, payable to the Company
upon the exercise of the right of conversion of such Convertible Securities. In
the case of the issuance at any time of any Additional Shares of Common Stock or
Convertible Securities in payment or satisfaction of any dividends upon any
class of stock of the Company other than Common Stock, the Company shall be
deemed to have received for such Additional Shares of Common Stock or
Convertible Securities a consideration equal to the amount of such dividend so
paid or satisfied.

 

(iii) When Adjustments are to be Made. The adjustments required by Sections 5.1
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that no adjustment of the number of shares of New
Common Stock constituting a Stock Unit that would otherwise be required shall be
made (except in the case of a subdivision of shares of the Common Stock as
provided for in Section 5.1.1) unless and until such adjustment either by itself
or with other adjustments not previously made increases or decreases the number
of shares of New Common Stock constituting a Stock Unit immediately prior to the
making of such adjustment by at least 1%. Any adjustment representing a change
of less than such minimum amount (except as aforesaid) shall be carried forward
and made as soon as such adjustment, together with other adjustments required by
Sections 5.1 and not previously made, would result in such minimum adjustment.

 

(iv) Fractional Interests. In computing adjustments under this Article 5,
fractional interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

 

(v) Deferral Of Issuance Upon Exercise. In any case in which this Article 5
shall require that an adjustment to the number of shares of New Common Stock
constituting a Stock Unit be made effective prior to the occurrence of a
specified event, the Company may elect to defer until the occurrence of such
specified event the issuing to the Holder of any Warrant Certificate evidencing
any Warrant exercised after the time on which the adjustment became effective
pursuant to Section 5.1.1(i), 5.1.2 or 5.1.6 of the New Common Stock over and
above the New Common Stock issuable upon such exercise on the basis of the
number of shares of New Common Stock constituting a Stock Unit in effect prior
to such adjustment.

 

5.1.11 Changes in Common Stock. In case at any time or from time to time the
Company shall be a party to or shall otherwise engage in any transaction or
series of related transactions constituting (x) a merger of the Company into, a
consolidation of the Company with, or a sale of all or substantially all of the
Company’s assets to, any other Person (a “Non-Surviving Transaction”) or (y) any
merger of another person into the Company in which the previously outstanding
shares of Common Stock shall be canceled, reclassified, converted or changed
into or exchanged for securities of the Company or other property (including
cash) or any combination of the foregoing (a “Surviving Transaction”, and along
with a Non-Surviving Transaction, a “Transaction”), then, as a condition to the
consummation of such Transaction, the

 

15



--------------------------------------------------------------------------------

Company shall, or, in the case of a Non-Surviving Transaction, the Company shall
cause such other Person to execute and deliver to each Holder a written
instrument providing that (a) during the period any Warrant is exercisable, on
such terms and subject to such conditions as shall be as nearly equivalent as
may be practicable to the provisions set forth in this Agreement, the Holder of
the Warrant Certificate evidencing such Warrant, upon the exercise thereof at
any time on or after the consummation of such Transaction, shall be entitled to
receive, and such Warrant Certificate shall thereafter represent the right to
receive, in lieu of the New Common Stock issuable upon such exercise prior to
such consummation, only the securities or other property (“Substituted
Property”) that would have been receivable upon such Transaction by a holder of
the number of shares of New Common Stock that would have been issued upon
exercise of such Warrant if such Holder had exercised such Warrant in full
immediately prior to such Transaction, assuming such holder of New Common Stock
(i) is not a Person with which the Company consolidated or into which the
Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (“Constituent Person”), or an Affiliate of
a Constituent Person and (ii) failed to exercise his rights of election, if any,
as to the kind or amount of securities, cash and other property receivable upon
such Transaction (provided that if the kind or amount of securities, cash and
other property receivable upon such Transaction is not the same for each share
of Common Stock held immediately prior to such Transaction by other than a
Constituent Person or an Affiliate thereof and in respect of which such rights
of election shall not have been exercised (“non-electing share”), then, for the
purposes of this Section 5.1.11, the kind and amount of securities, cash and
other property receivable upon such Transaction by each non-electing share shall
be deemed to be the kind and amount so receivable per share by a plurality of
the non-electing shares), and (b) the rights and obligations of the Company and
the holders in respect of Substituted Property shall be as nearly equivalent as
may be practicable to the rights and obligations of the Company and Holders in
respect of Underlying Common Stock hereunder as set forth in Section 3.1 hereof
and elsewhere herein. Such written instrument shall provide for adjustments
which, for events subsequent to the effective date of such written instrument,
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article 5.

 

The above provisions of this Section 5.1.11, shall similarly apply to successive
Transactions. Notwithstanding the foregoing, in the event of a Non-Surviving
Transaction in which none of the Stockholders of the Company are to receive
equity securities of the surviving entity and not all of the Warrants have been
exercised prior to the consummation of the Non-Surviving Transaction, then the
surviving entity may pay the Holders the Substituted Property allocable to such
Warrants reduced by the Exercise Price thereof and cancel the Warrants.

 

5.1.12 Other Events. If any event occurs as to which the foregoing provisions of
this Article 5 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgement of the Board of Directors of the Company fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then such Board of
Directors of the Company shall make such adjustments in the application of such
provisions, in accordance with such essential intent and principles, as shall be
reasonably necessary, in the good faith opinion of such Board of Directors of
the Company to protect such purchase rights as aforesaid, but in no event shall
any such adjustment have the effect of increasing the Exercise Price or Per
Share

 

16



--------------------------------------------------------------------------------

Exercise Price or decreasing the number of shares of New Common Stock subject to
purchase upon exercise of any Warrant.

 

5.1.13 Certain Adjustment Events. The Company agrees that before taking any
action that would cause an adjustment of the Per Share Exercise Price to an
amount that is less than the then par value (if any) per share of the New Common
Stock, the Company will take any corporate action which may be necessary in
order that the Company may validly and legally issue fully paid and
nonassessable shares of New Common Stock at the Per Share Exercise Price as so
adjusted.

 

5.1.14 Optional Tax Adjustment. The Company may at its option, at any time
during the term of the Warrants, increase the number of shares of New Common
Stock which constitute a Stock Unit, in addition to those changes required by
this Sections 5.1, as deemed advisable by the Board of Directors of the Company,
in order that any event treated for Federal income tax purposes as a dividend of
stock or stock rights shall not be taxable to the recipients.

 

5.2 Notice of Adjustment. Whenever the number of shares of New Common Stock
issuable upon the exercise of each Warrant is to be adjusted, or the Exercise
Price is to be adjusted, or the Company shall compute the adjustment in
accordance with Section 5.1 shall forthwith mail or cause the Warrant Agent to
mail by first class mail, postage prepaid, to each Holder promptly after such
adjustment becomes effective a notice of such adjustment or adjustments and
shall deliver to each Holder and any Warrant Agent a certificate of a firm of
independent public accountants selected by the Board of Directors of the Company
(who may be the regular accountants employed by the Company) setting forth the
number of shares of New Common Stock issuable upon the exercise of each Warrant
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment and the computation by which such adjustment was made. As
provided in Section 8.1, the Warrant Agent (if a Person other than the Company)
shall be entitled to rely on such certificate and shall be under no duty or
responsibility with respect to any such certificate, except to exhibit the same
from time to time to any Holder desiring an inspection thereof during reasonable
business hours. The Warrant Agent (if a Person other than the Company) shall not
at any time be under any duty or responsibility to any Holders to determine
whether any facts exist that may require any adjustment of the number of shares
of New Common Stock issuable on exercise of the Warrants, or of the Exercise
Price, or with respect to the nature or extent of any such adjustment when made,
or with respect to the method employed in making such adjustment or the validity
or value (or the kind or amount) of any shares of New Common Stock which may be
issuable on exercise of the Warrants. The Warrant Agent (if a Person other than
the Company) shall not be responsible for any failure of the Company to make any
cash payment or to issue, transfer or deliver any shares of New Common Stock or
stock certificates or other common stock or properties upon the exercise of any
Warrant.

 

5.3 Statement on Warrants. Irrespective of any adjustment in the number or kind
of shares issuable upon the exercise of the Warrants, Warrant Certificates
theretofore or thereafter issued may continue to express the same price and
number and kind of shares initially issuable pursuant to this Agreement.

 

5.4 Fractional Interest. The Company may, but shall not be required to issue
fractional shares of New Common Stock on the exercise of Warrants. If more than
one Warrant

 

17



--------------------------------------------------------------------------------

shall be presented for exercise in full at the same time by the same Holder, the
number of full shares of New Common Stock which shall be issuable upon such
exercise thereof shall be computed on the basis of the aggregate number of
shares of New Common Stock purchasable on exercise of the Warrants so presented.
If any fraction of a share of New Common Stock would, except for the provisions
of this Section 5.4 be issuable on the exercise of any Warrant (or specified
portion thereof), the Company may, at its option, but shall not be obligated to,
pay an amount in cash calculated by it to be equal to the then Current Market
Price per share of New Common Stock multiplied by such fraction computed to the
nearest whole cent.

 

5.5 Transactions Relating to Common Stock. If the Company in any manner
subdivides (by stock split, stock dividend or otherwise) or combines (by reverse
stock split or otherwise) the outstanding shares of Common Stock, the Company
shall subdivide or combine, as the case may be, the outstanding shares of New
Common Stock to the same extent, share and share alike. The Company shall pay
any dividend or distribution on its Common Stock on shares of New Common Stock
and Common Stock, share and share alike; provided, however, that in the case of
dividends payable in shares of New Common Stock or Common Stock of the Company,
or options, warrants or rights to acquire shares of New Common Stock or Common
Stock, or securities convertible into or exchangeable for shares of New Common
Stock or Common Stock, the shares, options, warrants, rights or securities so
payable shall be payable in shares of, or options, warrants or rights to acquire
or securities convertible into or exchangeable for, Common Stock of the Company
of the same class upon which the dividend or distribution is being paid. If the
Company elects to make a tender offer for its Common Stock, the Company shall,
and shall cause any of its subsidiaries to, make such tender offer for its
Common Stock for shares of New Common Stock and Common Stock, share and share
alike.

 

6. WARRANT TRANSFER BOOKS.

 

The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office of the Warrant Agent
the Warrant Register in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Warrant
Certificates and of transfers or exchanges of Warrant Certificates as herein
provided.

 

At the option of the Holder, Warrant Certificates may be exchanged at the office
of the Warrant Agent upon payment of the charges hereinafter provided. Whenever
any Warrant Certificates are so surrendered for exchange, the Company shall
execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants that
the Holder making the exchange is entitled to receive.

 

All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.

 

Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Company and the Warrant Agent, duly executed by the Holder thereof or his
attorney duly authorized in writing.

 

18



--------------------------------------------------------------------------------

No service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.

 

Any Warrant Certificate when duly endorsed in blank shall be deemed negotiable
and when a Warrant Certificate shall have been so endorsed, the Holder thereof
may be treated by the Company, the Warrant Agent and all other Persons dealing
therewith as the absolute owner thereof for any purpose and as the Person
entitled to exercise the rights represented thereby, or to the transfer thereof
on the register of the Company maintained by the Warrant Agent, any notice to
the contrary notwithstanding; but until such transfer on such register, the
Company and the Warrant Agent may treat the registered Holder thereof as the
owner for all purposes.

 

7. WARRANT HOLDERS.

 

7.1 No Stockholder Rights. Prior to the exercise of the Warrants, no Warrant
Certificate or Warrant evidenced thereby shall entitle the Holder thereof to any
of the rights of a holder of Common Stock, including, without limitation, the
right to vote at, or to receive notice of, any meeting of stockholders of the
Company; the consent of any such Holder shall not be required with respect to
any action or proceeding of the Company; no such Holder, by reason of the
ownership or possession of a Warrant or the Warrant Certificate representing the
same, shall have any right to receive any cash dividends, stock dividends,
allotments or rights or other distributions (except as specifically provided
herein), paid, allotted or distributed or distributable to the stockholders of
the Company prior to the date of the exercise of such Warrant; and no such
Holder shall have any right not expressly conferred by the Warrant or Warrant
Certificate held by such Holder.

 

7.2 Rights of Action. All rights of action in respect of this Agreement are
vested in the Holders of the Warrant Certificates, and any Holder of any Warrant
Certificate, without the consent of the Warrant Agent or the Holder of any other
Warrant Certificate, may, in such Holder’s own behalf and for such Holder’s own
benefit, enforce, and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise such Holder’s Warrants in the manner provided in this
Agreement.

 

7.3 Treatment of Holders of Warrant Certificates. Every Holder of a Warrant
Certificate, by accepting the same, consents and agrees with the Company, the
Warrant Agent and with every subsequent holder of such Warrant Certificate that,
prior to due presentment of such Warrant Certificate for registration of
transfer, the Company and the Warrant Agent may treat the Person in whose name
the Warrant Certificate is registered as the owner thereof for all purposes and
as the Person entitled to exercise the rights granted under the Warrants, and
neither the Company, the Warrant Agent nor any agent thereof shall be affected
by any notice to the contrary.

 

8. WARRANT AGENT.

 

8.1 Nature of Duties and Responsibilities Assumed. The Company may, after the
Effective Date, appoint any Person to act as the Warrant Agent on its behalf, as
set forth in this

 

19



--------------------------------------------------------------------------------

Agreement, including any Warrant Agent previously appointed by the Company. The
Company, as the initial Warrant Agent hereby accepts, and any subsequent Warrant
Agent shall accept, the appointment as agent of the Company and the Company and
any subsequent Warrant Agent agrees to perform that agency upon the terms and
conditions set forth in this Agreement, in the Warrant Certificates or as the
Company may hereafter prescribe, by all of which the Company and the Holders of
Warrant Certificates, by their acceptance thereof, shall be bound; provided,
however, that the terms and conditions contained in the Warrant Certificates are
subject to and governed by this Agreement or any other terms and conditions
hereafter prescribed by the Company. The Warrant Agent shall not by
countersigning Warrant Certificates or by any other act hereunder be deemed to
make any representations as to validity or authorization of (i) the Warrants or
the Warrant Certificates (except as to its countersignature thereon), (ii) any
securities or other property delivered upon exercise of any Warrant, (iii) the
computation of the number or kind or amount of stock or other securities or
other property deliverable upon exercise of any Warrant, or (iv) the
independence of any firm of public accountants or the correctness of the
representations of the Company made in such certificates that the Warrant Agent
receives. The Warrant Agent (if a Person other than the Company) shall not at
any time be under any duty or responsibility to any Holder to determine whether
any facts exist that may require an adjustment pursuant to Article 5 hereof, or
with respect to the nature or extent of any adjustment when made, or with
respect to the method employed herein in making the same. The Warrant Agent
shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock or of any securities or property which may
at any time be issued or delivered upon the exercise of any Warrant or upon any
adjustment pursuant to Article 5 hereof, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible for any failure of
the Company to make any cash payment or to issue, transfer or deliver any shares
of Common Stock or stock certificates or other securities or property upon the
surrender of any Warrant Certificate for the purpose of exercise or upon any
adjustment pursuant to Article 5 hereof, or to comply with any of the covenants
of the Company contained in Article 5 hereof.

 

The Warrant Agent (if a Person other than the Company) shall not (i) be liable
for any recital or statement of fact contained herein or in the Warrant
Certificates or for any action taken, suffered or omitted by it in good faith on
the belief that any Warrant Certificate or any other documents or any signatures
are genuine or properly authorized, (ii) be responsible for any failure on the
part of the Company to comply with any of its covenants and obligations
contained in this Agreement or in the Warrant Certificates, or (iii) be liable
for any act or omission in connection with this Agreement or the Warrant
Certificates except for its own negligence or willful misconduct.

 

The Warrant Agent is hereby authorized to accept instructions with respect to
the performance of its duties hereunder from the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Financial Officer, any Vice
President or the Secretary of the Company and to apply to any such officer for
instructions (which instructions will be promptly given in writing when
requested) and the Warrant Agent shall not be liable for any action taken or
suffered to be taken by it in good faith in accordance with the instructions of
any such officer, but the Warrant Agent may accept further or additional
evidence as it may deem reasonable.

 

The Warrant Agent may execute and exercise any of the rights and powers hereby
vested in it or perform any duty hereunder either by itself or by or through its
attorneys, agents or

 

20



--------------------------------------------------------------------------------

employees, provided reasonable care has been exercised in the selection and in
the continued employment of any such attorney, agent or employee. The Warrant
Agent shall not be under any obligation or duty to institute, appear in or
defend any action, suit or legal proceeding in respect hereof, unless first
indemnified to its satisfaction; provided, however, that this provision shall
not affect the power of the Warrant Agent to take such action as the Warrant
Agent may consider proper, whether with or without such indemnity. The Warrant
Agent (if a Person other than the Company) shall promptly notify the Company in
writing of any claim made or action, suit or proceeding instituted against it
arising out of or in connection with this Agreement.

 

The Warrant Agent shall act solely as agent of the Company hereunder and does
not assume any obligation or relationship of agency or trust for or with any of
the Holders or any beneficial owners of Warrants. The Warrant Agent (if a Person
other than the Company) shall not be liable except for the failure to perform
such duties as are specifically set forth herein or as specifically set forth in
the Warrant Certificates, and no implied covenants or obligations shall be read
into this Agreement against the Warrant Agent (if a Person other than the
Company) whose duties and obligations shall be determined solely by the express
provisions hereof or the express provisions of the Warrant Certificates.

 

8.2 Right to Consult Counsel. The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Holder for any action taken, suffered or omitted by it in good faith in
accordance with the opinion or advice of such counsel.

 

8.3 Compensation and Reimbursement. If the Warrant Agent is a Person other than
the Company, the Company agrees to pay to such Warrant Agent from time to time
compensation for all services rendered by it hereunder as the Company and the
Warrant Agent may agree from time to time, and to reimburse the Warrant Agent
for reasonable expenses and disbursements incurred in connection with the
execution and administration of this Agreement (including the reasonable
compensation and the expenses of its counsel), and further agrees to indemnify
the Warrant Agent for, and to hold it harmless against, any loss, liability or
expense incurred without negligence or bad faith on its part, arising out of or
in connection with the acceptance and administration of this Agreement,
including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.

 

8.4 Warrant Agent May Hold Company Securities. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants issued hereunder or other securities of the Company
or its Affiliates or become pecuniarily interested in transactions in which the
Company or its Affiliates may be interested, or contract with or lend money to
the Company or its Affiliates or otherwise act as fully and freely as though it
were not the Warrant Agent under this Agreement. Nothing herein shall preclude
the Warrant Agent from acting in any other capacity for the Company or for any
other legal entity.

 

8.5 Resignation and Removal; Appointment of Successor.

 

8.5.1 The Warrant Agent may resign its duties and be discharged from all further
duties and liability hereunder (except liability arising as a result of the
Warrant

 

21



--------------------------------------------------------------------------------

Agent’s own negligence or willful misconduct) after giving one month’s prior
written notice to the Company. The Company may remove the Warrant Agent upon one
month’s written notice, and the Warrant Agent shall thereupon in like manner be
discharged from all further duties and liabilities hereunder, except as
aforesaid. The Warrant Agent shall, at the Company’s expense, cause to be mailed
(by first-class mail, postage prepaid) to each Holder of a Warrant Certificate
at his last address as shown on the Warrant Register a copy of said notice of
resignation or notice of removal, as the case may be. Upon such resignation or
removal, the Company shall appoint in writing a new Warrant Agent. If the
Company shall fail to make such appointment within a period of 30 days after it
has been notified in writing of such resignation by the resigning Warrant Agent
or after such removal, then the Holder of any Warrant Certificate may apply to
any court of competent jurisdiction for the appointment of a new Warrant Agent.
Any new Warrant Agent (other than the Company), whether appointed by the Company
or by such a court, shall be a corporation doing business under the laws of the
United States or any state thereof, in good standing and having a combined
capital and surplus of not less than $50,000,000. The combined capital and
surplus of any such new Warrant Agent shall be deemed to be the combined capital
and surplus as set forth in the most recent annual report of its condition
published by such Warrant Agent prior to its appointment, provided that such
reports are published at least annually pursuant to law or to the requirements
of a Federal or state supervising or examining authority. After acceptance in
writing of such appointment by the new Warrant Agent, it shall be vested with
the same powers, rights, duties and responsibilities as if it had been
originally named herein as the Warrant Agent, without any further assurance,
conveyance, act or deed; but if for any reason it shall be reasonably necessary
or expedient to execute and deliver any further assurance, conveyance, act or
deed, the same shall be done at the reasonable expense of the Company and shall
be legally and validly executed and delivered by the resigning or removed
Warrant Agent. Not later than the effective date of any such appointment, the
Company shall file notice thereof with the resigning or removed Warrant Agent.
Failure to give any notice provided for in this Section 8.5, however, or any
defect therein, shall not affect the legality or validity of the resignation of
the Warrant Agent or the appointment of a new Warrant Agent, as the case may be.

 

8.5.2 Any corporation into which the Warrant Agent or any new Warrant Agent may
be merged or any corporation resulting from any consolidation to which the
Warrant Agent or any new Warrant Agent shall be a party, shall be a successor
Warrant Agent under this Agreement without any further act, provided that such
corporation would be eligible for appointment as successor to the Warrant Agent
under the provisions of Section 8.5.1. Any such successor Warrant Agent shall
promptly cause notice of its succession as Warrant Agent to be mailed (by
first-class mail, postage prepaid) to each Holder of a Warrant Certificate at
such Holder’s last address as shown on the Warrant Register.

 

8.6 Application of Funds Upon Exercise of Warrants. Any funds delivered to the
Warrant Agent upon exercise of any Warrants shall be held by the Warrant Agent
in trust for the Company. The Warrant Agent shall promptly deliver and pay to or
upon the order of the Company all funds received by it upon the exercise of any
Warrants by bank wire transfer to an account designated by the Company or as it
otherwise may be directed in writing by the Company.

 

22



--------------------------------------------------------------------------------

9. COVENANTS OF THE COMPANY.

 

9.1 Reservation of Common Stock for Issuance on Exercise of Warrants. The
Company covenants that it will at all times reserve and keep available, free
from pre-emptive rights, out of its authorized but unissued Common Stock, solely
for the purpose of issuance upon exercise of Warrants as herein provided, such
number of shares of Common Stock as shall then be issuable upon the exercise of
all outstanding Warrants. The Company covenants that all shares of Common Stock
which shall be so issuable shall, upon such issuance, be duly and validly issued
and fully paid and nonassessable.

 

The Company hereby authorizes and directs its current and future transfer agents
for the Common Stock at all times to reserve stock certificates for such number
of authorized shares as shall be requisite for such purpose. The Warrant Agent
is hereby authorized to requisition from time to time from any such transfer
agents stock certificates required to honor outstanding Warrants upon exercise
thereof in accordance with the terms of this Agreement, and the Company hereby
authorizes and directs such transfer agents to comply with all such requests of
the Warrant Agent. The Company will supply such transfer agents with duly
executed stock certificates for such purposes. Promptly after the date of
expiration of all of the Warrants, the Warrant Agent shall certify to the
Company the aggregate number of Warrants then outstanding, and thereafter no
shares shall be reserved in respect of such Warrants.

 

9.2 Notices to Holders. In case the Company shall propose (i) to pay any
dividend payable in stock of any class to the holders of its Common Stock or to
make any other distribution to the holders of its Common Stock for which an
adjustment is required to be made pursuant to Article 5; (ii) to offer to the
holders of its Common Stock rights to subscribe for or to purchase any
Convertible Securities or Additional Shares of Common Stock or shares of stock
of any class or any other securities, rights or options; (iii) to effect any
reclassification of its Common Stock; (iv) to effect any capital reorganization;
(v) to effect any self-tender offer, consolidation, merger or sale, transfer or
other disposition of all or substantially all its property, assets or business;
(vi) to effect the liquidation, dissolution or winding up of the Company; (vii)
to hold an annual, regular or special meeting of the holders of its Common Stock
(a “Stockholders’ Meeting”), then, and in each such case, the Company shall give
to each Holder of a Warrant Certificate, in accordance with Section 10.5, a
notice of such proposed action. Such notice shall specify the date on which a
record is to be taken for the purposes of such dividend, distribution or rights
or the date on which such reclassification, reorganization, self-tender offer,
consolidation, merger, sale, transfer, disposition, liquidation, dissolution or
winding up is to become effective and the date of participation therein by the
holders of Common Stock, if any such date is to be fixed. Such notice shall be
given in the case of any action covered by clause (i) or (ii) above, at least 20
days prior to the record date for determining holders of the Common Stock for
purposes of such action and, in the case of any action covered by clauses (iii)
through (vii), at least 20 days prior to the date of the taking of such proposed
action or the date of participation therein by the holders of Common Stock,
whichever shall be the earlier. The Company will allow each Holder of Warrant
Certificates to attend any Stockholders’ Meeting held prior to the Expiration
Date. If the Company fails to give such notices at such times, the Expiration
Date shall be extended for such time as may be necessary or appropriate to allow
any Holder to make any desired transfers of the Warrants and/or to exercise the
Warrants.

 

23



--------------------------------------------------------------------------------

9.3 Reports to Holders.

 

(a) So long as the Warrants are outstanding, the Company will supply without
cost to each Holder and file with the Warrant Agent, within 15 days after the
Company is required to file the same with the SEC, copies of the annual reports,
quarterly reports and other documents which the Company may be required to file
with the SEC pursuant to Section 12(a), 13(c) or 15(d) of the Exchange Act.

 

(b) If the Company is not required to file with the SEC such reports and other
information and documents referred to in Section 9.3(a), the Company shall
provide in writing, upon the written request of a Holder, all information
required by Rule 144A(d)(4)(i) of the General Regulations promulgated by the
Commission under the Securities Act (“Rule 144A Information”). The Company’s
obligations under this Section 9.3(b) shall at all times be contingent upon the
Purchasers obtaining from the prospective transferee of the Warrant or shares of
Underlying Common Stock. A written agreement to take all reasonable precautions
to safeguard the Rule 144A Information from disclosure to anyone other than a
person who will assist such transferee in evaluating the Warrant.

 

(c) The provisions of this Section 9.3 will terminate on the Expiration Date.

 

10. MISCELLANEOUS.

 

10.1 Money and Other Property Deposited with the Warrant Agent. Any moneys,
securities or other property which at any time shall be deposited by the Company
or on its behalf with the Warrant Agent pursuant to this Agreement shall be and
are hereby assigned, transferred and set over to the Warrant Agent in trust for
the purpose for which such moneys, securities or other property shall have been
deposited; provided, however, that such moneys, securities or other property
need not be segregated from other funds, securities or other property except to
the extent required by law. The Warrant Agent shall distribute any money
deposited with it for payment and distribution to the Holders by mailing by
first-class mail a check in such amount as is appropriate, to each such Holder
at the address shown on the Warrant Register, or as it may be otherwise directed
in writing by such Holder, upon surrender of such Holder’s Warrant Certificates
or shares of Underlying Common Stock, as the case may be. Any money deposited
with the Warrant Agent for payment and distribution to the Holders that remains
unclaimed for two years after the date the money was deposited with the Warrant
Agent shall be paid to the Company upon its request therefor.

 

10.2 Payment of Taxes. The Company shall pay all taxes and other governmental
charges that may be imposed on the Company or on the Warrants or on any
securities deliverable upon exercise of the Warrants with respect thereto. The
Company shall not be required, however, to pay any tax or other charge imposed
in connection with any transfer involved in the issue of any certificate for
shares of Common Stock or other securities underlying the Warrants or payment of
cash to any Person other than the Holder of a Warrant Certificate surrendered
upon the exercise of a Warrant, and in case of such transfer, the Warrant Agent
and the Company shall not be required to issue any stock certificate or pay any
cash until such tax or charge has been paid or it has been established to the
Warrant Agent’s and the Company’s satisfaction that no such tax or other charge
is due.

 

24



--------------------------------------------------------------------------------

10.3 Surrender of Certificates. Any Warrant Certificate surrendered for exercise
shall, if surrendered to the Company, be delivered to the Warrant Agent, and all
Warrant Certificates surrendered or so delivered to the Warrant Agent shall be
promptly canceled by such Warrant Agent and shall not be reissued by the
Company. The Warrant Agent shall destroy such canceled Warrant Certificates and
deliver its certificate of destruction to the Company unless the Company shall
otherwise direct.

 

10.4 Mutilated, Destroyed, Lost and Stolen Warrant Certificates. If (a) any
mutilated Warrant Certificate is surrendered to the Warrant Agent or (b) the
Company and the Warrant Agent receive evidence to their satisfaction of the
destruction, loss or theft of any Warrant Certificate, and there is delivered to
the Company and the Warrant Agent (if a Person other than the Company) such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Company or the Warrant Agent that such
Warrant Certificate has been acquired by a bona fide purchaser, the Company
shall execute and upon its written request the Warrant Agent shall countersign
and deliver, in exchange for any such mutilated Warrant Certificate or in lieu
of any such destroyed, lost or stolen Warrant Certificate, a new Warrant
Certificate of like tenor and evidencing a like aggregate number of Warrants.

 

Upon the issuance of any new Warrant Certificate under this Section 10.4, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the reasonable fees and expenses of the Warrant Agent and of counsel
to the Company) in connection therewith.

 

Every new Warrant Certificate executed and delivered pursuant to this Section
10.4 in lieu of any destroyed, lost or stolen Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
destroyed, lost or stolen Warrant Certificate shall be at any time enforceable
by anyone, and shall be entitled to the benefits of this Agreement equally and
proportionately with any and all other Warrant Certificates duly executed and
delivered hereunder.

 

The provisions of this Section 10.4 are exclusive and shall preclude (to the
extent lawful) all other rights or remedies with respect to the replacement of
mutilated, destroyed, lost, or stolen Warrant Certificates.

 

10.5 Notices. Any notice, demand or delivery authorized or required by this
Agreement shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered at such Holder’s (other
than the Initial Holder) address shown on the Warrant Register and to the
Company or the Initial Holder as follows:

 

If to the Company:

 

RF Monolithics, Inc.

4347 Sigma Road

Dallas, Texas 75244

Attn: President

Telephone No.: (972) 233-2903

Telecopy No.: (972) 404-9476

 

25



--------------------------------------------------------------------------------

Commencing July 1, 2003, the Borrower’s mailing address will change to 4445
Sigma Road, Farmers Branch, Texas 75244.

 

with a copy to (which shall not constitute notice):

 

Steve Morton, Esq.

Morton PLLC

12222 Merit Drive, Suite 1270

Dallas, Texas 75251

Telephone No.: (972) 490-6688

Telecopy No.: (972) 934-9299

 

If to the Initial Holder:

 

Wells Fargo Business Credit, Inc.

4975 Preston Park Blvd., Suite 280

Plano, Texas 75093

Attn: Terrance O. McKinney

Telephone No.: (972) 599-5306

Telecopy No.: (972) 867-7838

 

with a copy to (which shall not constitute notice):

 

Winstead Sechrest & Minick P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attn: Michael W. Hilliard, Esq.

Telephone: (214) 745-5843

Telecopy: (214) 745-5390

 

or such other address as shall have been furnished to the party giving or making
such notice, demand or delivery.

 

10.6 APPLICABLE LAW. THIS AGREEMENT, THE WARRANT CERTIFICATES AND EACH WARRANT
EVIDENCED THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS.

 

10.7 Persons Benefiting. This Agreement shall be binding upon and inure to the
benefit of the Company and any Warrant Agent appointed in accordance with the
terms hereof, and their respective successors, assigns, beneficiaries, executors
and administrators, and the Holders from time to time of the Warrant
Certificates. Nothing in this Agreement is intended or shall be construed to
confer upon any Person, other than the Company, the Warrant Agent, the Holders
of the Warrant Certificates, any right, remedy or claim under or by reason of
this Agreement or any part hereof.

 

26



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

 

10.9 Amendments. This Agreement may be amended by the parties hereto only with
the consent of the Company and Holders of Warrant Certificates evidencing a
majority of the then outstanding Warrants.

 

The Warrant Agent shall join with the Company in any amendment unless such
amendment affects the Warrant Agent’s own rights, duties or immunities
hereunder, in which case the Warrant Agent may, but shall not be required to,
join in such amendment. Upon execution of any amendment pursuant to this Section
10.9, such amendment shall be considered a part of this Agreement for all
purposes and every Holder of a Warrant Certificate theretofore or thereafter
countersigned and delivered hereunder shall be bound thereby.

 

10.10 Waivers. The Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if (i) the Company
has obtained the written consent of a majority of Holders, and (ii) any consent
required pursuant to Section 10.9 has been obtained.

 

10.11 Headings. The descriptive headings of the several Sections of this
Agreement are inserted for convenience and shall not control or affect the
meaning or construction of any of the provisions hereof.

 

10.12 Inspection. The Warrant Agent shall cause a copy of this Agreement to be
available at all reasonable times at the office of the Warrant Agent for
inspection by the Holder of any Warrant Certificate. The Warrant Agent may
require such Holder to submit his Warrant Certificate for inspection by it.

 

10.13 Successor to the Company. So long as Warrants remain outstanding, the
Company will not enter into any Non-Surviving Transaction unless the acquirer
shall expressly assume by a supplemental agreement, executed and delivered to
the Warrant Agent, in form reasonably satisfactory to the Warrant Agent, the due
and punctual performance of every covenant of this Agreement on the part of the
Company to be performed and observed and shall have provided for exercise rights
in accordance with Section 5.1.11; upon the consummation of such Non-Surviving
Transaction, the acquirer shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if such acquirer had been named as the Company herein.

 

10.14 Entire Agreement. This Agreement and the Registration Rights Agreement
sets forth the entire agreement of the parties hereto and the Holders as to the
subject matter hereof and supersedes all previous agreements among all or some
of the parties hereto and the Holders, whether written, oral or otherwise.

 

[The balance of this page is intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be duly
authorized, executed and delivered as of the day and year first above written.

 

RF MONOLITHICS, INC., as the Company

By:

 

/s/    DAVID KIRK

--------------------------------------------------------------------------------

   

Name: David Kirk

   

Title: President & CEO

WELLS FARGO BUSINESS CREDIT, INC.,
as the Initial Holder

By:

 

/s/    ALAN NEIS

--------------------------------------------------------------------------------

   

Name: Alan Neis

   

Title: Vice President

 

28



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Warrant Certificate

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH
SECURITIES ACT, OR SUCH STATE LAW, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

--------------------------------------------------------------------------------

 

WARRANT CERTIFICATE

 

EVIDENCING

 

2003 WARRANTS TO PURCHASE COMMON STOCK

 

No. 1

30,000 Warrants

 

THIS CERTIFIES THAT, for value received, Wells Fargo Business Credit, Inc., a
Minnesota corporation, or registered assigns, is the registered owner of thirty
thousand (30,000) Warrants of RF Monolithics, Inc., a Delaware corporation (the
“Company,” which term includes any successor thereto under the Warrant
Agreement), and is entitled, subject to and upon compliance with the provisions
hereof and of the Warrant Agreement, at such Holder’s option, at any time when
the Warrants evidenced hereby are exercisable, to purchase from the Company one
Stock Unit (initially consisting of one share of the Common Stock, par value
$.001 per share (“New Common Stock”), of the Company) for each Warrant evidenced
hereby, at the price of $3.75 per Stock Unit, payable in full at the time of
purchase, the number of shares of New Common Stock constituting a Stock Unit and
the price at which each Warrant shall be exercisable each being subject to
adjustment as provided in the Warrant Agreement. All shares of New Common Stock
issuable by the Company upon the exercise of Warrants shall, upon such issuance,
be duly and validly issued and fully paid and nonassessable.

 

Each Warrant evidenced hereby may be exercised by the Holder hereof at any time
prior to 6:00 p.m., New York, New York time on May 31, 2006 (the “Expiration
Date”), subject to any restrictions on exercise set forth on the face of this
Warrant Certificate and in the Warrant Agreement.

 

Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by surrendering this Warrant Certificate to the Warrant Agent
with the form of exercise on the reverse hereof duly executed, together with
payment in full of the Exercise Price as then in effect for each Warrant being
submitted for exercise. Any such payment of the Exercise Price (unless



--------------------------------------------------------------------------------

such payment is a “cashless” exercise as provided in the Warrant Agreement) is
to be, at the option of the Holder, in any combination of cash, certified bank
check, official bank check in New York Clearing House funds or wire transfer in
immediately available funds to an account designated by the Warrant Agent. In
lieu of such payment, the Exercise Price may be paid by converting the Warrant
into shares of New Common Stock as provided in the Warrant Agreement.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual signature of an authorized officer of the Warrant Agent, this Warrant
Certificate shall not be valid for any purpose and no Warrant evidenced hereby
shall be exercisable.

 

IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
under its corporate seal.

 

Dated: May 31, 2003

 

       

RF MONOLITHICS, INC.

[SEAL]

 

By:

 

/s/    DAVID KIRK

--------------------------------------------------------------------------------

        Name:  

David Kirk

        Title:  

President & CEO

 

[ATTEST]

 

By:

 

/s/    JAMES P. FARLEY

--------------------------------------------------------------------------------

Name:

 

James P. Farley

Title:

 

VP & Controller

COUNTERSIGNED:

WARRANT AGENT:

By:

 

/s/    DAVID KIRK

--------------------------------------------------------------------------------

Name:

 

David Kirk

Title:

 

President & CEO

 

ii



--------------------------------------------------------------------------------

REVERSE OF WARRANT CERTIFICATE

 

--------------------------------------------------------------------------------

 

WARRANT CERTIFICATE

 

EVIDENCING

 

2003 WARRANTS TO PURCHASE COMMON STOCK

 

The Warrants evidenced hereby are one of a duly authorized issued Warrants of
the Company designated as its 2003 Warrants to Purchase Common Stock, limited in
aggregate number to Thirty Thousand (30,000) (subject to adjustment), issued
under and in accordance with the Warrant Agreement, dated as of May 31, 2003
(the “Warrant Agreement”), between the Company and Wells Fargo Business Credit,
Inc., a Minnesota corporation, as the Initial Holder, (which term includes any
successor thereto under the Warrant Agreement), to which Warrant Agreement and
all amendments thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Warrant Agent, the Holders of Warrant Certificates and the
owners of the Warrants evidenced thereby and of the terms upon which the Warrant
Certificates are, and are to be, countersigned and delivered. A copy of the
Warrant Agreement shall be available at all reasonable times at the office of
the Warrant Agent for inspection by the Holder hereof.

 

The Warrant Agreement provides that, in addition to certain adjustments to the
number of shares of New Common Stock constituting a Stock Unit required to be
made in certain circumstances, in the case of any Surviving Transaction, the
Company shall execute and deliver to the Warrant Agent a written instrument
providing that (i) the Warrants evidenced hereby, if then outstanding, will be
exercisable thereafter, during the period the Warrants evidenced hereby shall be
exercisable as specified herein, only into the Substituted Property that would
have been receivable upon such Surviving Transaction by a holder of the number
of shares of New Common Stock that would have been issued upon exercise of such
Warrant if such Warrant had been exercised in full immediately prior to such
Surviving Transaction (upon certain assumptions specified in the Warrant
Agreement), assuming that the Warrants evidenced hereby were exercisable at the
time of such Surviving Transaction at the Exercise Price as then in effect; and
(ii) the rights and obligations of the Company (or, in the case of any
Non-Surviving Transaction, the Other Person involved in such Transaction) and
the holders in respect of Substituted Property shall be as nearly equivalent as
may be practicable to the rights and obligations of the Company and Holders in
respect of Underlying Common Stock.

 

On the terms and subject to the conditions set forth in the Registration Rights
Agreement, dated as of May 31, 2003, (the “Registration Rights Agreement”)
between the Company and the Initial Holder, the Holders are entitled to one
Demand Registration Right with respect to Registrable Securities and Holders are
entitled to unlimited Piggy-Back Registration Rights with respect to Registrable
Securities as defined in the Registration Rights Agreement.

 

iii



--------------------------------------------------------------------------------

The Warrant Agreement grants to holders of Common Stock acquired upon the
exercise of Warrants rights to acquire additional shares of Common Stock in
certain circumstances, upon the conditions and subject to the restrictions set
forth in the Warrant Agreement.

 

Except as provided in the Warrant Agreement, all outstanding Warrants shall
expire and all rights of the Holders of Warrant Certificates evidencing such
Warrants shall terminate and cease to exist, as of 6:00 p.m., New York, New York
time, on the Expiration Date.

 

In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.

 

The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Subject to transfer restrictions set forth on the
face of this Warrant Certificate and in the Warrant Agreement, upon surrender at
the office of the Warrant Agent and payment of the charges specified herein and
in the Warrant Agreement, this Warrant Certificate may be exchanged for Warrant
Certificates in other authorized denominations or the transfer hereof may be
registered in whole or in part in authorized denominations to one or more
designated transferees; provided, however, that such other Warrant Certificates
issued upon exchange or registration of transfer shall evidence the same
aggregate number of Warrants as this Warrant Certificate. The Company shall keep
at the office of the Warrant Agent, the Warrant Register in which, subject to
such reasonable regulations as it may prescribe, the Company shall provide for
the registration of Warrant Certificates and of transfers or exchanges of
Warrant Certificates. No service charge shall be made for any registration of
transfer or exchange of Warrant Certificates.

 

Any Warrant Certificate when duly endorsed in blank shall be deemed negotiable
and when a Warrant Certificate shall have been so endorsed, the Holder thereof
may be treated by the Company, the Warrant Agent and all other Persons dealing
therewith as the absolute owner thereof for any purpose and as the Person
entitled to exercise the rights represented thereby, or to the transfer thereof
on the Warrant Register, any notice to the contrary notwithstanding; but until
such transfer on such Warrant Register, the Company and the Warrant Agent may
treat the registered Holder thereof as the owner for all purposes.

 

The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Holders of Warrant Certificates evidencing a majority of the then
outstanding Warrants.

 

Prior to the exercise of the Warrants, no Warrant Certificate or Warrant
evidenced thereby, shall entitle the Holder thereof to any of the rights of a
holder of Common Stock, including, without limitation, the right to vote at, or
to receive notice of, any meeting of stockholders of the Company; the consent of
any such Holder shall not be required with respect to any action or proceeding
of the Company; no such Holder, by reason of the ownership or possession of a
Warrant or the Warrant Certificate representing the same, shall have any right
to

 

iv



--------------------------------------------------------------------------------

receive any cash dividends, stock dividends, allotments or rights or other
distributions (except as specifically provided in the Warrant Agreement), paid,
allotted or distributed or distributable to the stockholders of the Company
prior to the date of the exercise of such Warrant; and no such Holder shall have
any right not expressly conferred by the Warrant or Warrant Certificate held by
such Holder.

 

This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas.

 

Unless the context clearly indicates otherwise, all terms used in this Warrant
Certificate which are defined in the Warrant Agreement shall have the meanings
ascribed to them in the Warrant Agreement.

 

v



--------------------------------------------------------------------------------

FORM OF EXERCISE

 

In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned registered Holder of this Warrant Certificate
hereby irrevocably elects to exercise                      Warrants evidenced by
this Warrant Certificate and represents that such Holder has tendered the
Exercise Price for each of the Warrants evidenced hereby being exercised:

 

               (X) (if so please mark here) as a “cashless” exercise by
delivering Warrants with a Common Market Value of $            ; or

 

               (Y) (if so please mark here) by delivering in the aggregate
amount of $             in the indicated combination of:

 

(i) cash ($            );

 

(ii) certified bank check ($            );

 

(iii) official bank check in New York Clearing House Funds ($            ); or

 

(iv) wire transfer in immediately available funds to an account designated by
the Warrant Agent ($            ).

 

The undersigned requests that the shares of Underlying Common Stock or other
securities receivable upon exercise be in fully registered form in such
denominations and registered in such names and delivered, together with any
other property receivable upon exercise, in such manner as is specified in the
instructions set forth below.

 

If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, the undersigned requests that a new Warrant Certificate representing the
remaining Warrants evidenced hereby be issued and delivered to the undersigned
unless otherwise specified in the instructions below.

 

Dated: ____________________

  

Name:

_________________________    (Please Print) (Insert Social Security or Other
Identifying Number of Holder)   

Address:

    

Signature

(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a

 

vi



--------------------------------------------------------------------------------

    bank, trust company or member firm of a national securities exchange.)

Signature Guaranteed:

   

 

vii



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)

 

FOR VALUE RECEIVED                                         
                         hereby sells, assigns and transfers unto:

 

(Please print name and address including zip code)

 

the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint                                         
         Attorney, to transfer said Warrant Certificate on the books of the
within-named Company with full power of substitution in the premises.

 

Dated: ____________________

  

Name:

__________________________

   (Please Print) (Insert Social Security or Other
Identifying Number of Holder)     

 

Signature

 

(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a bank,
trust company or member firm of a national securities exchange.)

 

Signature Guaranteed:

 

viii